O’Connor, J. (dissenting).
At about 9:40 o’clock in the forenoon of the 22nd day of January 1979, a man wearing a ski mask and carrying a silver-colored revolver entered the National Bank of North America (NBNA) located in Smith-town, New York. Except for cutouts for the eyes and the mouth, the face and head of the intruder were covered down to his shoulders. Tossing a white canvas bag to the tellers, he ordered them to fill it with money and to remain quiet for five minutes before calling the police. He then turned and ran out of the building.
The ensuing investigation turned up two witnesses who allegedly saw the robber rushing from the bank, clutching a white canvas bag in his hand, running through the parking lot and passing momentarily out of sight behind a parked white truck. They then saw him at the wheel of a black automobile as the car backed up and pulled out of the lot with screeching tires, ran through traffic and turned south onto Route 111.
The witnesses, Wurzler and Morin, each testified that he saw a rear license plate number ”171 ABJ” on the automobile which they each said was a Mercury Cougar. A computer check with the Department of Motor Vehicles quickly established that no such plate was then outstanding but that a black 1978 Mercury Cougar with New York registration 171 ARJ was registered to an individual living in the Town of Smithtown in the County of Suffolk. His name was Charles A. Bauer.
Later that same afternoon, appellant Charles A. Bauer, a 12-year member of the Nassau County Police Department, was arrested and charged with the armed robbery of the bank.
An indictment quickly followed and by judgment rendered on April 18, 1983, appellant was convicted of robbery in the first degree and sentenced to an indeterminate term of imprisonment with a maximum of nine years and a minimum of three years.1
*553It is from that judgment of conviction that appellant appeals. The appeal brings up for review the denial of certain branches of defendant’s pretrial motion which sought suppression of the lineup identifications and certain physical evidence. My confreres of the majority affirm the judgment and agree with the denial of suppression. I respectfully disagree and would reverse on both counts.
Appellant Charles A. Bauer lived with his wife and two children in Smithtown, less than four miles distant from NBNA, and for some years before the crime, maintained an active checking and savings account in NBNA and appeared in the bank on a regular weekly basis to conduct routine banking business, i.e., cash checks, make deposits and make withdrawals, etc. Appellant knew the bank personnel and they knew him on sight and by name and, indeed, referred to his wife by her first name, Beverly.
Within a short time following the crime, the police in numbers, arrived at NBNA and began taking sworn statements—10 in all—from witnesses who related what they observed and described the perpetrator.
Some of the usual and expected variances appear in the description of the perpetrator. But then again, some of the conflicts appear to be quite significant.
For instance:
(1) The police department arrest record of appellant indicates scar on the left side of defendant’s nose. Not in their statements nor at trial did any witness even mention the scar.
(2) The perpetrator’s age varied from teen-ager through the twenties; appellant was 36. His height varied from five feet six inches to six feet; he is actually six feet tall.
(3) The perpetrator’s hair color ran from platinum blond to light sandy brown. Before the trial, on the day of arrest and at trial, appellant’s hair was dark brown.
THE EYEWITNESS TESTIMONY
From the pen of an obscure author there comes, from long ago, a faintly familiar verse:
"Tender-handed stroke a nettle,[2]
And it stings you for your pains;
*554Grasp it like a man of mettle,
And it soft as silk remains”.
The nettle that here confronts us, as I now suggest that this judgment of conviction be reversed, is the traditional, rational, respected and generally binding rule that "on the review of a conviction in a criminal case where there is any evidence of guilt, the question of reasonable doubt must be left to the jury * * * and the verdict or decision on the facts must ordinarily be deemed conclusive and will not be disturbed unless it is perfectly clear that it is against the weight of the evidence” (People v Atlas, 183 App Div 595, 600, affd 230 NY 629, cited with approval in People v Joyiens, 39 NY2d 197, 203; emphasis added). Hence, we are obliged to review the entire record to determine whether the evidence is sufficient in quality and quantity to justify the jury’s finding of guilt beyond a reasonable doubt (see, People v Reed, 40 NY2d 204; People v Santos, 38 NY2d 173). And it is, of course, fundamental that if, upon such review, we find the record to be deficient, we are obliged to set aside the finding of guilt (see, People v Santos, supra). It cannot be gainsaid this court is empowered not only to reverse a judgment of conviction based upon a determination that there is a lack of legally sufficient evidence (see, CPL 470.15 [4] [b]), but it may also weigh the evidence and, if appropriate, reverse a judgment based upon a factual determination that the verdict is against the weight of the evidence (see, CPL 470.15 [5]; People v Carter, 63 NY2d 530). I find that this is such a case.
I now "grasp” the nettle firmly and flatly declare that in the totality of the facts before us, the verdict of the jury is contrary to the weight of the evidence. And so, I ask my confreres to have the patience and to take the time to join in a cold, critical and objective analysis of that testimony of the witnesses who "positively” identified appellant as the perpetrator of this crime.
MARY ALICE BLANCHET
The record indicates rather clearly that the perpetrator was wearing shoulder length hair. Indeed, Wurzler, the bank manager, testified that he saw a strand of blond hair hanging below the ski mask. It is, therefore, crucial to note that this witness, Blanchet, observed the perpetrator as he entered the bank and before he pulled down the ski mask.
That the hair of the perpetrator was blond and not brown (as intimated repeatedly by the People) is forcefully and dramatically demonstrated by the testimony of this witness.
*555First of all, in her statement of January 22, verified that same day, Blanchet described the perpetrator as white, male, about 25 years of age, 5 feet 11 inches tall with a thin build, fair complexion and blond hair and moustache.
The witness flatly stated that the hair of the perpetrator was "not brown curly hair [but] * * * blonde curly” hair. She said that the hair of the perpetrator as she remembered it was lighter than the hair of the defendant and finally disclosed the following:
"Q * * * [y]ou didn’t really identify him as being the individual who robbed the bank but as the one who most closely resembled the individual? Is that correct?
"A Yes.
"Q You never said it was this man. It just resembled him?
"A This is the man who looks like the man who robbed the bank.
"Q But it is not the man?
"A I don’t know”.
This totally worthless identification was highly prejudicial and is sufficient in neither quality nor quantity to justify the jury’s guilty verdict beyond a reasonable doubt. Margaret horn
An employee of NBNA, Horn had on many occasions seen appellant at close range in face-to-face encounters as she waited on him at the bank prior to the robbery. From personal observation, she knew well that his hair was dark brown, neither blond nor light in color. On January 23, she read in the local paper that appellant had been arrested and charged with the robbery. She talked about his arrest with the girls at the bank; she discussed it with her husband, with the police in general and Detective Keichlen in particular; yet, in her testimony at trial, she persisted that she did not recognize appellant at all, until she saw him walk into the bank on February 27, more than five weeks after the crime. A strange story indeed.
In her sworn statement of January 22, she added little or nothing to the identification process. She gave a broad general physical description which would fit countless numbers of men and then said that he had dark brown very sad eyes. She repeated this testimony at the trial and conceded that many, many people had very, very sad eyes!
It is submitted that this testimony, which is "positive” of *556nothing and which "identifies” nobody, possesses neither the quality nor quantity to sustain the jury’s verdict which, under these circumstances, is contrary to the weight of the evidence.
BARBARA MCCORMICK
The statement of this witness, dated January 22 and drafted by the police, said, in substance, that she was sitting in her automobile parked outside of the bank when she noticed a man walking towards the bank as she was counting her money. Her trial testimony, however, is much more dramatic and creates innumerable problems as to the veracity of her identification.
At trial, she said that the instant she first saw the man, some 50 feet away, approach diagonally across the parking lot, she immediately became frightened and felt "as if he was staring through me”. At least three times, she repeated that she sat there frozen and "I stared at his face and I could not take my eyes off of him”. She testified that the man’s jaw was clenched and his eyes were staring right through her. It all took about 15 seconds.
As the man walked past her, six feet away, his left profile was facing her but she did not notice any scar. Through the rearview mirror, she saw him stop, make a complete 180 degree turnabout so that he was again facing her and she saw him "dip * * * down” and stare in at her. He then turned around again, walked to the bank and entered it.
This emotionally charged recital is incredible on its face. Would any man—be he cop or crook—knowledgeable in the ways of crime or criminals, literally standing on the doorstep of the bank he is about to rob at gunpoint so deport himself as to practically guarantee that there will be a witness to his activities? McCormick’s recital is one of incredible fright amounting to terror and verging on hysteria. Her emotional disturbance was not caused by anything the man said or did but was entirely subjective with the witness who found his eyes to be "staring through me”. Could this unfortunate woman, in these moments of severe emotional distress, make an intelligent positive identification of the man who robbed the bank? It is indeed extremely doubtful. She identified appellant as that man. These facts in no way denigrate or infer any wrongdoing by Mrs. McCormick. She undoubtedly is thoroughly convinced of the veracity of her statements. She certainly is not lying but is it not entirely clear that she could be in total error in her identification of appellant? This is the *557curse of eyewitness identification—the witnesses are not lying but they are so often mistaken.
For reasons difficult to comprehend, Mrs. McCormick and Bruce Morin were permitted later that day to sit together waiting to view a lineup. Over a quick lunch in a basement room of the Fourth Police Precinct, they talked together unsupervised and unattended3 (a clear violation of proper police procedures).
THE GETAWAY CAR AND ITS LICENSE PLATES
The conclusion, swiftly arrived at, that the getaway car was a 1978 black Mercury Cougar, registered in the name of Charles A. Bauer, at first blush seems to make sense and to hang nicely together. However, the record presents many unanswered questions and poses numerous problems.
The two principal witnesses to identify the car were Morin and Wurzler. Let us review briefly the events that followed as the robber ran from the bank.
Morin, an 18-year-old employee of Genovese Drugs, was on the way to the bank when he saw the perpetrator run from the NBNA and get into a black Mercury 1978 two-door sedan. He testified that he was but six feet behind the car as it took off out of the parking lot, and he noted the rear license plate to be 171 ABJ. Subsequently, at the suggestion of a policeman, he said that the "J” might have been a "T”. Morin said he called the number to Wurzler, the bank manager, who was standing in front of the bank holding the door. On the other hand, Wurzler said he saw the perpetrator get into a black car and, as it rushed out of the parking lot, he noticed the rear plate with the number 171 ABJ. He testified that the car was about 40 and 65 feet away from him at the time. Wurzler denied that the license number was called to him by anybody and says he saw the plate himself.
In any event, both witnesses must have been mistaken. The correct number allegedly was not 171 ABJ as suggested Wurzler or 171 ABT as alternately stated by Morin, but 171 ARJ, as determined by the police.
*558Assuming, arguendo, that the first four digits 171 A—were correctly reported, in view of Morin’s intransigence as to the "J” or the "T”, and the error of both witnesses as to the "B”, was not a continuing intensive investigation indicated? Were there other plates out there in the 171 series—lost plates, stolen plates, expired but not surrendered plates? Plates floating around accessible and possibly available to those bent on doing evil? The meager record here does little or nothing to dispel such thoughts, and it is difficult not to conclude, from the record, that once appellant’s plate number surfaced on the computer printout, all police investigation came to a grinding halt. It was no surprise, for example, when People’s witness Morton M. Pass, Supervising Investigator of the Department of Motor Vehicles, admitted on cross-examination that the Department had neither record nor knowledge of the present whereabouts of a plate issued in 1973 to a black Mercury, license plate bearing number 171 ABJ, and it is curious that at no time was a teletype alarm ever sent out for a Mercury bearing number 171 ABJ. For all intents and purposes, the investigation was officially closed.
Defense witness Stolworthy testified that he never surrendered his 1975/1976 plates, license number "171 ARH” or "171 ARJ”, to the Department of Motor Vehicles but threw them away in fairly good condition.
The testimony of William Blaber, a Department of Motor Vehicles employee, Allan Hettrick, a computer expert, both for the People, and Sharon Titcomb for the defense, all agreed that from the record, it was not possible to determine whether both plates of any one set marked "surrendered” had in fact ever been turned back to the Department.
This testimony is highly significant and pregnant with possibilities. How many "171 A” series plates are still in circulation; plates taken, for example, from abandoned or destroyed automobiles? It is beyond dispute that a conviction predicated solely upon the testimony regarding the license plates could not be sustained. It follows that without proper identification of appellant as the perpetrator the judgment must be reversed.
THE ALIBI CHARLES A. BAUER
Appellant took the stand in his own behalf and denied having robbed the NBNA. As part of his background, he said *559that he had served four years in the United States Marine Corps, receiving an honorable discharge, and that he had served on the Nassau County Police Force for approximately 13 years. He said he never owned a ski mask or, for that matter, that other than his uniform hat, he never owned a hat at all. As the result of a cancer operation in August 1978, he had a scar on the bridge of his nose.
On January 22, he arose at about 8:30 or 8:45 a.m. He walked his children out to a school bus about 9:10 a.m., and while putting out the garbage at about 9:25 to 9:30 a.m., he noticed a green automobile moving slowly past his house. The car, driven by an older woman,4 made a U-turn and slowly came back and parked in the driveway next door.
At about 10:30 A.M., he and his wife drove to Macy’s in the Smith Haven Mall.
He testified that, as a street cop, he wore long hair, a beard and a moustache and because of his undercover work, he had authority to use canceled license plates of 12 different States which he switched at will on his official police car on the theory that out-of-State plates would attract less attention.
Because his finances were questioned by the prosecution, he testified that on January 22, before leaving his home at 10:30 a.m., he received a phone call from the Hard Scrabble Realty Co. offering him $15,000 for a piece of real property that he then owned. The telephone company records verify that a call was made on that morning and at that time from Scrabble to Bauer.
His salary as a policeman was then approximately $28,000 per year. He had no debts and readily admitted on cross-examination that more than $120,000 had passed through his bank account in the previous two years. Included in that figure was $56,000 in collected insurance claims and $90,000 representing the balance of a joint bank account standing in the names of himself and his father. Upon his father’s death in 1975, and following his instructions, that money was distributed between himself, his two brothers and a sister, each receiving approximately $22,000.
BEVERLY BAUER
Mrs. Bauer testified that on January 22, she awoke before *5609:30 a.m. Her husband was home and he brought coffee up to the bedroom. He told her of a telephone call from Linda Caracci who said she wanted to know if she, Mrs. Bauer, would take her car when the two of them drove to the travel agency later that day.
She verified the telephone call from Hard Scrabble and told of their trip to Macy’s and said they returned home at about 11:45 a.m.
At about 12:30 p.m., Beverly Bauer and Linda Caracci drove the Mercury Cougar (the alleged getaway car!) to meet Margaret Soriano. They drove first to the NBNA shopping center— scene of the crime—where Linda cashed a check, and then went on to the Ginger Peachy Travel Agency where they met Margaret Soriano who had arrived 15 minutes earlier. Shortly thereafter, two men whom they did not know came into the room and they were still there as the women departed.
Mrs. Bauer and Mrs. Caracci drove straight home, parking the Cougar in the Bauer driveway. Each woman went to her own house. Charles Bauer met his wife and told her that Mrs. Soriano had just telephoned to advise that Mrs. Bauer and Mrs. Caracci had been followed from the agency by the two men and she thought that they had guns. Beverly did not think they were policemen, and, searching for some kind of an answer, her husband had inquired as to whether she had been in any accident. They both went outside to examine the car for dents and found none. Shortly thereafter, the police arrived in force, many police cars, men with shotguns, helmets and rifles and "they just ran up my driveway”. -
Mrs. Bauer testified that her house was under constant police guard until a search warrant arrived at about 10:00 p.m. that evening. The police searched the house, ripped up the garden, tore apart the carpeting, searched the two cars, the garage, a shed, and even ripped apart the cement coping around the swimming pool. The search was completed at 12:30 a.m. and nothing was found. No ski mask, no stained jacket, no jeans and no proceeds.
According to Mrs. Bauer, they had no financial problems and no outstanding debts.
HENRY KOZEN, DETECTIVE
In rebuttal, Detective Kozen said that he spoke to Beverly Bauer early on January 22 and that, in response to questions, she replied that she had awakened later than 10:00 that *561morning. Kozen admitted that these alleged statements were not reduced to writing.
BEVERLY BAUER
In surrebuttal, the witness testified substantially:
"Q Do you recall being asked what time in the morning you awoke?
"A Yes.
"Q What did you respond?
"A My first responses was, 'Well, I got up before 10:00, and, like, he was sitting right next to me and said, Well, can’t you be more specific about that? and I said, Well, now that you ask, 9:30 and I said, In fact, it was even before 9:30 because I had my clock set and I got up before my clock went off ”,
LINDA CARACCI
A next door neighbor, a registered nurse and the wife of a retired New York City police detective, Linda Caracci, testified for appellant.
In sum total, she said that on the day of the crime, Maureen Forde, a cleaning woman, was supposed to report for work at 9:30 a.m. She remembered the date and that time clearly because Mrs. Forde commented that, as this was her first day, she was a little early. Shortly after Mrs. Forde’s arrival, her friend, Margaret Soriano, telephoned to discuss a proposed Las Vegas trip, and they talked for some five minutes. The witness then telephoned Charles Bauer and told him to ask his wife Beverly to use her car that day for the drive to the travel agency. Later, Beverly Bauer drove to the agency in the 1978 Cougar automobile (allegedly the getaway car). She denied telling Detective Romano that she spoke to appellant between 9:00 and 9:15 that morning.
ANTON PRAVETZ, DETECTIVE
In rebuttal, the detective testified that in his presence Detective Romano told Mrs. Caracci that the robbery had occurred at approximately 9:00 a.m. and Caracci replied that she was on the phone with appellant between 9:00 a.m. and 9:15 a.m.
No written record of these alleged conversations was ever made—a departure from standard police procedure.
*562MARGARET SORIANO
The gist of this witness’ testimony was that she met Mrs. Carácci and Mrs. Bauer at the Ginger Peachy Travel Agency and that two men appeared to be following the women as they left the agency to go home. She thought one might be carrying a gun and she telephoned appellant to tell him what was going on.
MAUREEN FORDE
This witness testified that on January 22, 1979, she arrived at the home of the Caraccis to begin the first day at work. She was to start at 9:30 a.m. but, because it was her first day, she made a point to arrive about 9:25 a.m.
Because she was unfamiliar with the neighborhood, she was driving very slowly and she noticed a man putting garbage out in front of the house next to the Caraccis’ home. She identified that man as Charles A. Bauer. The witness verified the telephone call received by Mrs. Caracci from Mrs. Soriano (maybe five minutes in duration), and she stood by as Caracci talked on the phone for maybe 7 to 10 minutes, to "Mickey” and to herself, she said "she’s not talking to her girlfriend, she’s talking to a man”. That man was appellant Charles A. Bauer, known to his friends and acquaintances as Mickey; and a line-by-line reading of the record indicates that the time had to be between 9:35 and 9:45 a.m.
IN BRIEF REVIEW
At the crime scene, 10 statements were taken by the police but only five witnesses said they could identify the perpetrator and they were called to view a lineup.
(1) Mildred Meyer—She said no one in the lineup looked familiar. She was called as a defense witness.
(2) Mary Alice Blanchet—In response to a specific question, she said she did not know whether appellant was the perpetrator. Her testimony was totally insufficient as a matter of law.
(3) Margaret Horn—She identified appellant as the perpetrator by his "very sad eyes”—completely insufficient in both quality and quantity, as a matter of law.
(4) Barbara McCormick—The highly emotional and almost hysterical state of the witness’ mind leads to the conclusion *563that her identification as a matter of law was insufficient to go to the jury.
(5) Bruce Morin—Now we come to Bruce Morin, who admitted he saw the perpetrator’s face for one, possibly two seconds.
THE JANUARY LINEUP
It had obviously been a great day in the life of young Morin who became an immediate star in a real cops and robbers drama. He spent the day riding around in a police patrol car, looking at Rogues gallery pictures and fascinated by the conversation over the police radio as the search for the perpetrator began to zero in on Charles A. Bauer.
When we last saw Morin, he was in a caravan of police vehicles traveling from the Ginger Peachy Travel Agency to appellant’s home on New Mill Road.
The direct examination of Morin is brief and leaves out much more than it includes. The witness merely says that he was in a police car parked in a residential area in Smithtown and that about 4:00 p.m. that afternoon, he was taken to a lineup in the Fourth Police Precinct.
On cross-examination, however, a far more interesting and intriguing story unfolded and it turned out that the "residential area” was in fact the immediate neighborhood where appellant lived.
Morin testified that he saw police vehicles converging on 84 New Mill Road (appellant’s home), and as the tempo of police action increased, he was put in another police car which drove around the corner and onto New Mill Road, facing in the direction of appellant’s home, approximately 500 feet distant and now in Morin’s direct view.
At this point, the color of the perpetrator’s hair as described by various witnesses, was platinum or blond, or at least of a light shade. Not one single witness said it was dark. Obviously, it would be of immeasurable help for Morin to know first hand whether the suspect’s hair was blond (as he had previously described it) or brown, as indeed appellant’s was in fact before, during and after the crime. If it just happened that he was also to see appellant being led out of his home in police custody, it would indeed make it that much easier for him to pick the culprit out of the lineup which was about to take place. Like taking candy from a kid!
On cross-examination, the witness repeatedly replied that *564he could not recall if the three people he saw come out of that house (84 New Mill Road), had gotten into a car or not, nor could he distinguish them or their clothing.
To clarify and emphasize the importance of this phase of the trial, we go to the testimony of Detective Dennis Romano. Romano told Bauer that a bank robbery had occurred "this morning and that a black Cougar was used with a similar plate number and that is why we were here, we wanted to know where the car was that morning”. A somewhat friendly conversation ensued concerning a case on which both officers had worked some years before and appellant, entirely at his own volition, opened a cabinet in the kitchen to show Romano some uniform patches. Inside the closet, in clear view, Romano saw a silver-colored revolver. The Miranda rights were promptly read to appellant and he was permitted to call a lawyer on the telephone.
At this point, Romano went outside and watched as appellant came out flanked by two detectives.
Repeated efforts by defense counsel to cross-examine Romano concerning the length or the color of the detectives’ hair or as to their height were objected to and largely sustained.
This was indeed a crucial moment in the delicately balanced process of eyewitness identification. It was not as Criminal Term insisted a question of what Morin saw or what he thought or did but clearly the issue was, what would the jury conclude that Morin saw and knew and did. When Morin did not see platinum-blond hair on any of the three men, did he "adjust” his thinking and conclude that the perpetrator’s hair was not really brownish blond, as he first reported, but dark brown? And if so, would not that totally vitiate the integrity of the lineup? Was this not a clear violation of due process? I think so.
The severe and unreasonable curtailment of cross-examination of both Morin and Romano clearly prevented the jury from getting the facts necessary for it to reach a just conclusion. Simply stated, it was well within the province of the jury to conclude, despite Morin’s protestations to the contrary, that, from a distance of 500 feet, he could indeed have readily determined whether the suspect’s hair was platinum blond (white) or dark brown (black). Equally poisonous, Morin was permitted to view the scene at the precise moment that appellant was led from his home in police custody.
Although the extent and degree of cross-examination is *565ordinarily within the trial court’s discretion, and not to be disturbed lightly, in a case as tightly drawn as here, it seems to me that simple justice demands that wide latitude be afforded the defense on an issue which so vitally affects an honest identification of the suspect.
It has long been settled that absent exigent circumstances, exhibiting a suspect to a witness for identification purposes without the benefit of a lineup is violative of due process (see, People v Smallwood, 99 AD2d 819, 820; People v Brnja, 70 AD2d 17, 23, affd 50 NY2d 366). What is particularly egregious here is the fact that not only were there no exigent circumstances of any kind, but this totally improper viewing by Morin occurred as both the viewer (Morin) and the suspect (Bauer) were on their way to the same lineup. An incredible situation. This was an outrageous violation of appellant’s due process rights, and, in my opinion, warrants a reversal of the conviction.
THE ALIBI CHARGE
Let us, arguendo, discount completely the testimony of Beverly Bauer—wife, and obviously interested; Linda Caracci, next door neighbor and close friend; and Margaret Soriano, close friend. But what do we do with the testimony of Maureen Forde?
We must reflect upon the sharp and clear conflict between the testimony of two totally disinterested witnesses.
Maureen Forde never knew or met appellant until January 30, 1979, long after the crime and, according to the record, was a totally disinterested witness. It is interesting that at the first trial, the prosecutor characterized Mrs. Forde as "a believable person”. Her uncontradicted testimony is that she saw appellant at 9:35 a.m. on the day of the crime putting out the garbage in front of his home at 84 New Mill Road.
Mildred Meyer cooperated fully with the police and traveled with them to headquarters in Yaphank to view pictures and Miraquick in an endeavor to identify the perpetrator. She viewed the January 22 lineup but could identify no one. She commented that no one in the lineup resembled the perpetrator. Mrs. Meyer in her sworn statement of January 22 said that she saw a Mercury Cougar in the parking lot at NBNA at 9:25 that morning. The witness said that some 10 minutes or so later—making it then about 9:35 to 9:45 a.m. she saw that same Cougar, wheels spinning, gravel flying as it rushed *566madly from the parking lot. This is the precise time that Mrs. Forde saw the appellant out on New Mill Road some ZVz miles away. In the fleeting moment that Mrs. Meyer viewed the driver, she said he was a teen-ager and then revised that figure up to 21 years of age and that he had platinum blond hair.
In response to this totally dead-end conflict, it was the People’s answer that if Mrs. Forde saw appellant at 9:25 a.m., he still had sufficient time to drive out to the bank and commit the crime at 9:40 a.m. Such an explanation falls far short of the mark. The record clearly establishes that Mrs. Forde not only saw him at about 9:25 a.m., at his home, but she heard Caracci talking to Mickey (Bauer) on the telephone at 9:40 a.m. This makes it utterly impossible for Mrs. Meyer to see his Mercury Cougar parked at the bank at 9:25 a.m. or to see its wheels spinning, and gravel flying as it rushed from the parking lot at about 9:35 to 9:45 a.m.
Alibi is always a question of fact for the jury but in the overall of this extremely weak identification case, I submit that the failure and refusal of the court to give a proper alibi charge as requested by the defense mandates a reversal.
This is how it all came about: both sides had rested, the jury had been excused, and the court called for requests to charge. Defense counsel requested a copy of the Judge’s proposed charge and suggested that his requests to charge be made in the morning.
The court replied that as far as the alibi defense was concerned, the burden is on the People to prove the defendant’s guilt beyond a reasonable doubt.
"[defense counsel]: It was my understanding that it was beyond that, that it was the People’s burden to actually disprove [interrupted by court]
"the court: You have it misstated. You have it the wrong way around. The People don’t have to disprove that he wasn’t at home. They have to prove that he was, in fact, beyond a reasonable doubt at the bank and is the person”.
Obviously, defense counsel was requesting a Victor charge, and, just as clearly, the court was in error in denying that request (see, People v Victor, 62 NY2d 374).
In addition to this reversible error, the court in its charge indicated or inferred by its very language that there was at least some burden on appellant to prove the truth of the alibi. Such a charge has been repeatedly condemned by the courts.
*567Here, the court charged: "If the alibi evidence presented by the defendant in this case raises a reasonable doubt in your minds as to the defendant Charles Bauer being the person who committed the crime charged, then the People would have failed to meet their burden of proof and the defendant, under such circumstances, must be found by you to be not guilty”.
In People v Landor (92 AD2d 625), the court had before it a charge that in substance said the same thing. In reversing the conviction, the court said (p 626): "The court in substance said to the jury that if the alibi is believed and raises a reasonable doubt as to defendant’s guilt then defendant 'is entitled to an acquittal’. This instruction implies an obligation that defendant bears some burden of proof on the alibi. Its implication is contrary to the law (Penal Law, § 25.00; see People v Russell, 266 NY 147; People v O’Neill, 79 AD2d 429)”.
The Court of Appeals in People v Victor (62 NY2d 374, 378, supra), flatly stated: "Thus, the People have the burden of disproving an alibi beyond a reasonable doubt, and a Judge must unequivocally state that burden in the jury charge (see * * * People v Grant, 84 AD2d 793, 793-794; People v O’Neill, 79 AD2d 429, 433, supra; People v Jones, 74 AD2d 515; 1 NY CJI 12.10)”.
The court concluded that the charge in that case was not satisfactory without the additional requested warning that the People had the entire burden of disproving the alibi beyond a reasonable doubt.
We must then address the issue whether these obvious errors in the charge have been preserved for appellate review (see, People v Hoke, 62 NY2d 1022). Under Hoke guidelines, it is proper to conclude that the request for a Victor charge has been preserved.
That the appellant may not have specifically excepted to the charge as given is quite understandable considering the circumstances existing throughout the entire discussion concerning the charge.
First of all, the court called for oral requests and then, in effect, denied a defense application that he be given a copy of the proposed charge so that he could make requests the following morning.
Then the defense specifically requested a Victor charge, which the court denied, as it flatly ruled that the only burden upon the People was to prove appellant’s guilt beyond a *568reasonable doubt. And there the matter came to rest. What to do about it all?
Could she but speak, what would Justice suggest as she reviewed some of the silent facts of the record?
(1) She would quickly tell us that this is not a case involving metes and bounds or dollars and cents nor is it a case where a defendant’s guilt has been overwhelmingly established. She would note that an eyewitness identification case is a very special breed, not to suggest that there be different standards for different cases, but she would direct our attention anew to the lament of Wade (United States v Wade, 388 US 218, 229): " '[Mistaken identification] probably accounts for more miscarriages of justice than any other single factor—perhaps it is responsible for more such errors than all other factors combined’ ”.
(2) She would say that, upon these facts, the court’s failure to give, as requested, a Victor charge is particularly egregious in this particular case. There is not an iota of evidence to indicate any sustained effort by the prosecution or the police to disprove appellant’s alibi. She would point out that the alibi, by any standard, reads well, sounds well and is clearly credible. That the testimony of Mrs. Forde and Mrs. Meyer, both disinterested witnesses is, to any objective observer, particularly impressive. She would note that a Victor charge, as mandated by the Court of Appeals, was critical so that the jury might determine whether or not the People sustained their burden of disproving the alibi and to remove any possible inference that the appellant bore some burden to prove the alibi.
(3) Justice would surely lament that for the police to deliberately place Morin—who except for 1 or 2 seconds (and then only under extreme emotional conditions), had never before seen appellant—in a position to view appellant at the precise moment that he (appellant) was led from his home in police custody, constituted a gross violation of his constitutional rights and should be roundly repudiated.
(4) Finally, Justice, I think, would tell us flat out that the testimony of the identifying witnesses—such as it was—possesses, as a matter of law, neither the quality nor the quantity to sustain a verdict of guilty.
Upon these facts, it is extremely doubtful that Justice would tell us to affirm the conviction because somewhere along the road, a terribly frustrated lawyer failed to utter the magic words, "I except”.
*569Rather, it seems to me that Justice, with customary good sense, would urge that we, in her interest and in our discretion, reverse the judgment of conviction and, in light of the evidence, dismiss the indictment. Fiat justitia.
Niehoff and Lawrence, JJ., concur with Mollen, P. J.; O’Connor, J., dissents and votes to reverse the judgment appealed from and dismiss the indictment, with an opinion.
Judgment of the Supreme Court, Suffolk County, rendered April 18, 1983, affirmed, and matter remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).

. On April 1, 1980, upon the same facts and following a jury trial, appellant was convicted of robbery in the first degree but the judgment was reversed by this court (People v Bauer, 83 AD2d 869).
Upon the same facts, appellant’s second trial resulted in a mistrial because the jury could not arrive at a verdict.


. Any plant of the species Urtica, having toothed leaves covered with hairs that secrete a stinging fluid that affects the skin on contact (American Heritage Dictionary).


. That same evening, Mrs. McCormick suddenly realized that her boots had high heels and she changed her estimate of the perpetrator’s height from five feet six inches tall to five feet nine inches tall.
It should be noted that Detective Romano also testified that Mrs. Carol Fisher, never called as a witness, described the perpetrator as five feet six inches tall and 145 pounds.


. It came to pass that the driver of that car, a total stranger, became the prime alibi witness and fixed the time at 9:25 a.m.